FILE COPY

                                                                              NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  DORI CONTRERAS
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  GINA M. BENAVIDES
  NORA L. LONGORIA
                                                                              HIDALGO COUNTY
  LETICIA HINOJOSA

                                     Court of Appeals
                                                                              COURTHOUSE ANNEX III
  GREGORY T. PERKES
                                                                              100 E. CANO, 5TH FLOOR
                                                                              EDINBURG, TEXAS 78539
CLERK
                                                                              956-318-2405 (TEL)
  DORIAN E. RAMIREZ
                                   Thirteenth District of Texas               956-318-2403 (FAX)

                                                                              www.txcourts.gov/13thcoa

                                       Monday, August 19, 2019

      Hon. Inna Klein
      214th District Court
      901 Leopard, Room 902
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:          Cause No. 13-19-00134-CR; 13-19-00135-CR
                   Tr.Ct.No. 18FC-4767F; 18FC-2391F
      Style:       Justin Jones v. The State of Texas

      Dear Sir/Madam:

               Enclosed please find an order issued by this Court on this date.

                                                 Very truly yours,


                                                 Dorian E. Ramirez, Clerk

      Enc.
      cc: Hon. Larry Christopher Iles (DELIVERED VIA E-MAIL)
           Hon. Mark A. Gonzalez (DELIVERED VIA E-MAIL)
           Hon. Anne Lorentzen (DELIVERED VIA E-MAIL)